Kellogg, J.:
The action is to recover upon a promissory note and the complaint is in the usual form, with an added allegation that the maker “in his lifetime after the making of said note often promised and agreed to and with the plaintiff that he would pay the same. ”
The answer admits the making of the note, but alleges the Statute of Limitations, discharge in bankruptcy, and a composition in bankruptcy in which the plaintiff participated, as the sole defenses. The new promise, therefore, is the real issue in the case, and is denied by the general clause of denial in the answer. It was unnecessary to allege the new promise in the complaint. The plaintiff very properly anticipated that she must rely upon such promise in order to recover. She having expressly tendered the issue, and it appearing that it is the only issue in the case, it seems proper that the defendants should be informed when and how the new promise was made, and if in writing furnished with a copy thereof.
The order is, therefore, reversed, with ten dollars costs and disbursements, and the motion granted requiring plaintiff to furnish a bill of particulars showing when the new promise was made, whether in writing or not, and if in writing a copy thereof.
All concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted, without costs, requiring the plaintiff to furnish a bill of particulars showing when the new promise was made, whether in writing or not, and if in writing a copy thereof.